DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/15/2021 have been fully considered but they are not persuasive. 
Generally, Examiner suggests that Applicant clarify at least one claim feature specific to the intended improvements over the prior art such as to the “capability to enhance one's interaction in his environment with feedback and other advanced functionality based on the analysis of captured image data … Lifelogging apparatuses should be small and light, so they can be easily worn and would not require intensive attention and operation from the user … systems and methods to process and leverage information gathered by the apparatuses” as discussed in Specification, Paragraphs 3-4.
The clarifications need to be unique, because Ye seems to indicate that many similar improvements to lifelogging devices were already known and integrated in the art.  Perhaps Applicant can point out improvements or omissions in user interface / interactivity that are unique to the Applicant’s device.
Regarding Claim 72, Applicant argues:  “Ye discloses "receiving a voice recording sample of [a] second user " and "upon matching of the voice recording sample, determining the 
Examiner notes that a voice recording of a conversation I Ye is “based on at least one word spoken.”  
Applicant should clarify the claim to indicate if the methodology intended by the phrase “based on” further requires recognition of particular words in the conversation and then use of the presence of these particular words in further identification or search.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Where Applicant refers to an algorithm or a structure by a trade name without redefining its scope, that algorithm or structure are submitted as known in the art in compliance with 35 U.S.C. 112 requirements.


Claims 72-91, 217-221 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US 20150139508 to Ye (“Ye”) and further in view of US 20050258943 to Mian (“Mian”).  Note that Ye is cited because it provides a more detailed description of the elements referenced by the AAPA.
Regarding Claim 72:  “A wearable apparatus, the wearable apparatus comprising:
a wearable image sensor; and  (“The wearable device 10 includes … a camera 102”  Ye, Paragraph 26 and also in AAPA, Specification, Paragraph 3.)
at least one processor programmed to: (“The wearable device 10 to be worn by the first user 15 includes a processor 100”  Ye, Paragraph 27.  Also note discussion of smartphones known to comprise at least one processor in AAPA, Specification, Paragraph 4.)
receive, from the wearable image sensor, a facial image of an individual with whom a user of the wearable apparatus interacted in a first interaction during a time window;  (See generating facial and other information about individual in Ye, Paragraph 7, and then retrieving the information about the individual based on recognizing the facial information of the individual at another time in Ye, Paragraph 8 and also in AAPA, Specification, Paragraph 3.)
receive sound data captured in a vicinity of the image sensor during at least a part of the time window;  (“receiving a voice recording sample of the 
identify a plurality of words based on the sound data; process the plurality of words to identify a plurality of key words (“extracting a plurality of keywords from the voice recording samples, and then including the keywords to the personal contact record”  Ye, Paragraph 11.  Also note that AAPA indicates that extraction of key words is directed to known speech-to-text technology in AAPA, Specification, Paragraph 597.  See additional treatment in view of Mian below.)
store in memory an association between the plurality of key words and the facial image;  (“the voice memo may be converted into texts by a voice recognition module 120, to be incorporated into the personal contact record 402 [associated with the facial image and other identifiers] as a text memo 603, and stored in the contact database 160 for later retrieval in a next encounter session.”  in Ye, Paragraph 26 and also in AAPA, Specification, Paragraph 3.  Also note “including the keywords to the personal contact record” and thus in association with the other contact data.  Ye, Paragraph 11)
receive, from the wearable image sensor, another facial image of the individual during a second interaction at a time other than during the time window; … use image processing to determine that the individual in the first interaction is the individual in the second interaction;   (“to retrieve a personal contact record of a second user. The method includes the following steps: capturing a facial photograph of the second user; searching through a match the captured facial photograph of the second user with one of the facial images in the contact database, and upon matching of the captured facial photograph, determining the corresponding identify of the person of the matched facial image.”  Ye, Paragraph 8.  Note that this element is described in reference to known techniques in AAPA, Specification, Paragraphs 3, 199, 291, 595.)
access the memory to select at least one key word of the plurality of key words from the first interaction; and  (“generating a first message including at least a full name [at least one keyword];”  Ye, Paragraphs 8.  Also note retrieving voice based key words in Ye, Paragraphs 11 and 26.)
the selection being based on at least one word spoken during the second interaction;  (“The above method may further include receiving a voice recording sample of the second user [at least one word spoken during the second interaction], and searching through the contact database comprising voice recording files, in which each voice recording file in the contact database is associated with a corresponding identity of the person of which the voice recording file belongs to thereof, respectively, and attempting to match the received voice recording sample of the second user with one of the voice recording files in the contact database, and upon matching of the voice recording sample, determining the corresponding identity of the person of the matched 
during the second interaction, cause a display of the selected at least one key word on a display visible to the user, to thereby remind the user of subject matter of the first interaction.”  (“generating a first message including at least a full name [key words] … second message … provided to the first user in an oral or visual manner when the first user encounters the second user.”  Ye, Paragraphs 8.  Also note retrieving voice based key words in Ye, Paragraphs 11 and 26.  “The wearable device 10 may include a display 110 for producing the first message, the second message, and the third message to the first user 15 in a visual manner.”  Ye, Paragraph 27.  Also note that AAPA indicates that display of text is directed to using known display technology in AAPA, Specification, Paragraphs 598, 620.)
Note that the AAPA indicates that all the wearable apparatus and the individual steps of processing data according to the claims were known in the art, but does not explicitly teach that the claimed integration of the individual steps into the method of generating and retrieving records was known in the art.  Ye is cited to indicate that it was known to integrate substantively identical steps in the claimed manner.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to perform the information gathering and retrieving steps using a wearable device as taught in Ye, in order to generate and retrieve personal 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
AAPA and Ye do not teach:  “[identify a plurality of words based on the sound data; process the plurality of words to identify at least one key word] based on a uniqueness ranking associated with each of the plurality of words;”  Note that AAPA teaches identifying key words based on sound data, but does not discuss the details of the methodology used in the prior art to accomplish this recognition, such as “based on a uniqueness ranking.”
Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “uniqueness ranking” can be directed to known digital characteristics of words that can be recognized based on a ranking / level of similarity to digital characteristics of known words.  See Specification, Paragraphs 450, 458, 461.  
Mian teaches the above claim feature in the context of generating event data based on an audio visual recording:  “feature system 32C could detect a unique sound such as a gunshot, a shout, a key word/phrase, etc. … In particular, sound data 92 is analyzed to determine if the signal exceeds a detect level 94. Once exceeded … one or more unique sounds such as a gunshot, a recognized. In particular, the measured parameters can be compared to the known characteristics of various sounds to determine if they are sufficiently similar.”   Mian, Pragraph 57 and Fig. 14.  Note that this embodiment is substantively similar to embodiments discussed in Specification, Paragraphs 458 and 461.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Ye to “identify a plurality of words based on the sound data; process the plurality of words to identify at least one key word based on a uniqueness ranking associated with each of the plurality of words” according to the embodiments taught in Mian, in order to “combine a plurality of identification solutions to reliably identify an individual, combine sound and light data to reliably detect events, etc.”.  Mian, Paragraph 11.  Note this is similar to the motivation provided in Paragraph 4 of the Specification.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 73:  “The wearable apparatus of claim 72, wherein processing the plurality of words to identify the plurality of keywords includes accessing a remote server.”  (“The contact database 160 may be stored on the 
Regarding Claim 74:  “The wearable apparatus of claim 72, wherein the display is included in a mobile communications device paired with the wearable apparatus.”  (“The wearable device 10 includes a communication module 101”  Ye, Paragraph 26 and similarly in AAPA, Paragraph 526.  See statement of motivation in Claim 72.)
Regarding Claim 75:  “The wearable apparatus of claim 72, wherein storing in the memory the association between the plurality of keywords and the facial image includes storing the association in a remote server.”  (“The contact database 160 may be stored on the wearable device 10 or on a cloud storage service 50.”  Ye, Paragraph 23. See statement of motivation in Claim 72.)
Regarding Claim 76:  “The wearable apparatus of claim 72, wherein the memory is included in a remote server accessible over one or more networks.”  (“The contact database 160 may be stored on the wearable device 10 or on a cloud storage service 50.”  Ye, Paragraph 23 and a listing of known network standards in AAPA, Paragraph 526.  See statement of motivation in Claim 72.)
Regarding Claim 77:  “The wearable apparatus of claim 72, wherein the sound data is obtained from a sound sensor within a housing that includes the wearable image sensor.”  (“The wearable device 10 includes … a microphone 104” Ye, Paragraph 26 and Figs. 2-3.  See statement of motivation in Claim 72.)
Regarding Claim 78:  “The wearable apparatus of claim 72, wherein the sound data is obtained from a sound sensor included within a mobile communications device.”  (“The wearable device 10 includes … a microphone 104” Ye, Paragraph 26 and Figs. 2-3.  See statement of motivation in Claim 72.)
Regarding Claim 79:  “The wearable apparatus of claim 72, wherein 
at least a portion of the sound data is stored, the portion determined in accordance with an interaction frequency level based on prior interactions between the user and the individual,”  (Note an example embodied in “retrieving one or more messages which were posted by the second user 20 and have received the highest number of recent feedbacks [interaction frequency level based on prior interactions between the user and the individual] (including for example, "like" button, and/or comments) within a certain period of time (e.g. within one week or 3 months).”  Ye, Paragraph 24. See statement of motivation in Claim 72.)
“the wearable apparatus being present during the prior interactions.”  (“a wearable device worn by a first user to generate a personal contact record of a second user [corresponding to a prior interaction]. The method includes the following steps: capturing a facial photograph and … receiving a voice recording sample of the second user and generating a voice information thereof … other objects are attained by a method for a wearable device worn by a first user to retrieve a personal contact record of a second user [in a subsequent interaction] …”  Ye, Paragraphs 7-8.  See statement of motivation in Claim 72.)
Regarding Claim 80:  “The wearable apparatus of claim 72, wherein at least a portion of the sound data is stored, the portion determined in accordance with an importance level of the individual.”  (The claim does not limit what the processor may 
Regarding Claim 81:  “The wearable apparatus of claim 72, wherein the at least one processor is further programmed to search stored keywords according to a relationship between the user and the individual, a searched keyword, a location, a synonym, or a subject.”  (Note that in prior art individual information can be retrieved by facial recognition, name, time, location, status, social network information, keyword, and other information available about the individual.  Ye, Paragraph 24. See statement of motivation in Claim 72.)
Claim 82, “A non-transitory computer-readable medium for use in a system employing a wearable image sensor of a wearable apparatus pairable with a mobile communications device, the computer-readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform steps, comprising: …” is rejected for reasons stated for Claim 72, and because prior art teaches processors configured to perform the method steps in Ye, Claim 27. See statement of motivation in Claim 72.)
Claim 83 is rejected for reasons stated for Claim 77 in view of Claim 82 rejection.  Also note that specification of a preferred structural environment to be used with the claimed software configured methodology does not limit the computer readable medium on which the software is stored.
Claim 84 is rejected for reasons stated for Claim 78 in view of Claim 82 rejection.  Also note that specification of a preferred structural environment to be used with the claimed software configured methodology does not limit the computer readable medium on which the software is stored.
Claim 85 is rejected for reasons stated for Claim 74 in view of Claim 82 rejection.  Also note that specification of a preferred structural environment to be used with the claimed software configured methodology does not limit the computer readable medium on which the software is stored.
Claim 86, “A method for retrieving and displaying key words from prior conversations, the method being implemented by at least one processor of a wearable apparatus and comprising: …” is rejected for reasons stated for Claim 72, because the method steps of the former are implemented by the processor configurations of the latter.
Claim 87 is rejected for reasons stated for Claim 73 in view of Claim 86 rejection.  
Claim 88 is rejected for reasons stated for Claim 75 in view of Claim 86 rejection.  
Claims 89-91 are rejected for reasons stated for Claims 86-88 for being directed to substantively identical subject matter.  Claims 89-91 “receiving sound data captured in a vicinity of the image sensor during the time window;” is sufficiently addressed by the language of Claims 86-88 that perform this “during at least a part of the time window.”
Regarding Claim 217:  “The wearable apparatus of claim 72, wherein the stored plurality of key words are indexed by interaction frequency levels.”  (Note an example embodied in “retrieving one or more messages which were posted by the second user and have received the highest number of recent feedbacks [interaction 
Regarding Claim 218:  “The wearable apparatus of claim 72, wherein the plurality of key words are identified based on a frequency of use of the key words in the sound data.”  (“perform automatic speech recognition (ASR) to the surrounding or ambient voices for a certain period of time for isolating and analyzing various voices, extracting a plurality of keywords from the voice recording samples, and then including the keywords to the personal contact record” where words present over a certain period of time indicates the words’ frequency of use in the sound data. Ye, Paragraph 11.)
Regarding Claim 219:  “The wearable apparatus of claim 72, wherein the uniqueness ranking is based on an interaction frequency level between the user and the individual.”  (“using the full name or the contact information ( e.g., the e-mail address) [unique keywords] of the identified second user 20 as a keyword, and retrieving one or more messages which were posted by the second user 20 and have received the highest number of recent feedbacks (including for example, "like" button, and/or comments) within a certain period of time (e.g. within one week or 3 months) [uniqueness of words based on interaction frequency].”  Ye, Paragraph 24.)
Regarding Claim 220:  “The wearable apparatus of claim 72, wherein a number of the stored associations is based on an interaction frequency level between the user and the individual.
Regarding Claim 221:  “The wearable apparatus of claim 72, wherein the at least one word spoken during the second interaction is a subject of the second interaction or a location of the second interaction.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, at least one word spoken during an interaction is always a subject of the interaction (and thus always anticipated); however Applicant cannot guarantee that at least one word spoken by users would name a location of the interaction.  Cumulatively note that Ye obtains location information of each interaction based on location signals and by identifying the location from information in the recorded data.  Ye, Paragraph 9.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483